DETAILED ACTION
Applicant's response, filed 21 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 5, 6, 10, 21-31 are currently pending and under exam herein.
	Claims 1-4, 7-9, and 11-20 have been cancelled.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 appears to include a typographical error at line 5, currently reciting “paraments for each patient”.    The assumption herein is that the claim should read, “parameters for each patient” as is recited in subsequent claims.
Appropriate correction is required.

1.  112, 6th Claim Interpretation
	After further consideration of the instant claims and based on claim amendments herein, the instant interpretation is applied.

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations in claim 21 are directed to “server computers comprise software instructions, which when executed configure one or more server computers to…”: 
Assign a user selection of an organ (112,6th
Assign a severity level to each of the at least one side effects (112, 6th paragraph is invoked, however the processor to assign a severity level is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Amalgamate each of the assigned side effects (112, 6th paragraph is invoked, however the processor to execute said algorithm is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Generate, for display at a physician unit…, physiological imagery of the selected organ…by retrieving the graphical representation for the selected organ…retrieving…at least specific to the selected  injury organ…(112, 6th paragraph is invoked, however the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Applying the injury level score…to arrive at a result (112, 6th paragraph is invoked, however the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Modifying a color of the retrieved graphical representation (112, 6th paragraph is invoked, however the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed).

Claim limitations in newly recited claim 24 are directed to “one or more server computers comprised of software instructions, which when executed, configure the one or more server computers to…”: 
Retrieve…selection of an organ (112,6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Retrieve one or more multi-factorial Boolean expression specific to the selected organ… (112,6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Applying the received medical parameters to the retrieved multi-factorial Boolean expression to arrive at a result (112,6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
Modifying a display characteristic of the retrieved graphical representation of the selected organ…(112,6th paragraph is invoked however, the computer to perform said function is not disclosed as a specific structure nor is the algorithm for said operation sufficiently disclosed)
 Each of the computer functions outlined above are considered to invoke 112, 6th paragraph because they recite the computer “means for” followed by a recited function.  Said processing means, as claimed, are disclosed with sufficient structure to achieve the recited functions, except where outlined below.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Applicant’s Remarks
	A.  Applicant firstly “reminds [the] Examiner that a presumption against application of 35 USC 112(f) is provided where the literal terms “mean” or “step” is not used” and cites MPEP at 2181.   Applicant adds that 112(f) is “only applicable where a specific, three-prong test is met, arguing that claim 21 requires at least the following structure: a physiological imagery unit with one or more server computers with software instructions (thus necessarily requiring at least one electronic storage device) and the ability to execute the same (thus necessarily requiring at least one processor).”  Applicant concludes that 112(f) is not applicable.
	It is respectfully submitted that this is not persuasive.  Firstly, Applicant is kindly reminded that the application of 112(f) to a claim does indeed come from the assessment of the claim to meet a three-prong test. Part of that test includes the that there may be a substitute for the words “means” or “step” (nonce term) that is a generic placeholder for the terms “means” or “step” but that is modified by a function but not modified by sufficient structure or material for performing said function.  Thus the recitation in the instant claims that include such generic 
	In addition, it is noted that the steps outlined above are representative of “specialized” functions that pertain to the software claiming, wherein said specialized computer functions require a computer programmed with an “algorithm” to perform the function wherein an “algorithm” is a step-by-step procedure for accomplishing the given result (see Finisar Corp. v. DirecTV Group Inc., 86 USPQ2d 1609, 1623, (Fed. Cir. 2008)).  This is necessary to establish a clear, definite boundary and further notifies the public of the scope of the claim(s).  “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in the claim that exhibit the ‘overbreadth inherent in open-ended functional claims” (emphasis added) (see Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008)).
	It is maintained herein that the recitations claimed are specialized functions.  Thus, 112, 6th interpretation is maintained herein.  Included in said rationale is that the “software” does not make the recited steps sufficient to perform the claimed specialized function, which requires the disclosure of specific algorithms, which in the instant case are missing from the disclosure.  For example, the instant Specification fails to disclose any specific “step-by-step” process in the form of an equation; formula’ words etc… to describe how the computer is specifically programmed to “assign at least one side effect to each of the received medications”.  Is the accomplished by an algorithm that using a matching protocol against database lists, for example or some other step(s)?  How, for example, is the computer programmed to “assign a severity level to each of the assigned side effects”?  The Specification indicates that, for example, said HOW is this accomplished, in terms of programming to achieve the function?
	 
2.  Claim Rejections - 35 USC § 112, 1st, New Matter 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.  Claims 21, 30 and 31and those claims dependent therefrom are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
With respect to claim 21, as currently amended, said claim recites: 
(a) “assign at least one side effect to each of the received medications and assign a severity level to each of the assigned side effects”.  The instant Specification fails to find disclosure for assignment of side effects to received medications, followed by assignment of a severity level to each side effect, as is instantly claimed.  The disclosure includes teachings pertaining to “amalgamating the number and severity of multiple side effects into a single score” with respect to medication tolerability, which is an exemplified use of the instant system [0018].  However, the Specification fails to include disclosure of any assignment of side effects to each of received medication and the further assignment of a severity level of each side effect.  There no disclosure of the assignment of any severity level.   
to arrive at an injury level score”.  The claim, as further amended, recites, “generate, for display at a physician unit in communication with the physiological imagery unit, physiological imagery of the selected organ, organ system, or body part by retrieving…retrieving...at least one rule specific to the selected organ, organ system, or body part; applying an injury level score to the at least one retrieved rule to arrive at a result; and modifying a color of the retrieved graphical representation of the selected organ…”.
The instant disclosure is devoid of description for an “injury level score” as is currently claimed.  The Specification teaches that the disclosed system (108) may operate to generate a physiological imagery in various medical areas and that said system may visualize heath risk of an organ system; a modifiable health risk; a therapeutic analysis of the value of current medications; and an alternative diagnostic system.  The Specification further indicates that a color coded image of an organ may intensify when, for example, a lab result were to appear within a particular time interval and that the image could, alternatively, abstract the tolerability of a medication by the combination of a number and severity of side effects into a single score that could be graphically visualized [0018].  Further the Specification indicates that the system may represent a patient state, such as mild, moderate or severe injury to the organ of a patient, as represented by visualization (color, size, contrast change) [0021].  However, the disclosure does not provide a teaching for the assignment of a severity level… an injury level score as is now claimed.  There are no parameters disclosed by which ANY score is assigned or generated such that it may be assigned.
Said newly submitted claim amendments include New Matter.
 Response to Applicant’s Arguments pertaining to NEW MATTER
	A.  Applicant states that “the Examiner appears to agree that the present disclosures articulate numerical amalgamation of the number and severity of multiple side effects into a single score, and using scores to modify images based on rules”.  Applicant is of the opinion that “this should end the analysis”.  
Applicant further asserts that the disclosure articulates using various medical parameters to modify display characteristics of image based on rules, thus necessarily demonstrating possession of the narrower claimed embodiment”.
It is respectfully submitted that this is not persuasive.  While it is agreed that the disclosure includes the words “alternatively, an image might abstract the tolerability of a medication by numerically amalgamating the number and severity of multiple side effects into a single score that can be visualized in a graphical, colorized format”, it is maintained that the description of a “severity level” and a “injury level score” is missing from the instant disclosure, such that one of skill in the art would understand that the inventor was in possession of a way to assign a particular severity score (numerically calculated score indicating severity) or a particular injury level score (numerically calculated score of injury).  Applicant will note that a “score” typically refers to a recordation of events, e.g. the score of a soccer game representing the number of goals scored by a team; a “level” connotes a the position on a scale of amount, extent or quality.  The disclosure does not include a written description of any particular injury level as a score.  
It is noted that the Specification does include description of an injury level and a severity level, e.g., mild or severe or such designations indicated by color coding to represent a degree of degree of severity.  As such, the New Matter rejection is maintained and updated to address the claims as now amended.  

3.  Claim Rejections - 35 USC § 112, 1st, Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 10, and 21-31 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This rejection is maintained.  Any newly recited portions herein are necessitated by claim amendment.
With respect to the claim interpretation above (112, 6th paragraph) pertaining to independent claims 21 and 24, and those claims dependent therefrom, the recitations of the “server computers…configure…to” perform the functions of “receive…”; “assign…” and “amalgamate”, as set forth above, are not sufficiently described so as to reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter, i.e. the disclosure fails to include the specific computer and algorithm (e.g., the necessary steps and/or flowcharts and/or mathematical calculation/formula etc…) that perform each of the recited claimed functions: receive all medications known…receive a user selection…assign at least one side effect to each of the received medications…assign a severity level to teach of the assigned side effects…and amalgamate each of the assigned side effects and severity levels…to arrive at Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").
As such, the instant claims do not contain adequate Written Description.  

Response to Applicant’s Arguments pertaining to Written Description 
	A.  Applicant does not separately address the written description rejection with respect to the interpretation of the claims under 112,6th paragraph.  It is maintained the Specification lacks written description of the limitations as above, as there is a lack of  disclosure of any specialized functions that correlate to the recited claimed means.   



4.  Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, and 21-31 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  Any newly recited portions herein are necessitated by claim amendment. 
Claim limitations as recited above with respect to the “one or more server computers…configure…to” invoke pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above, section 1.). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See Written Description rejection above (section 3). Therefore, the claims are further indefinite and is rejected under pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Applicant’s Arguments 
	A. Applicant states that “it is unclear which limitations Examiner is referring to” as there is no limitation in the claims “as recited above with respect to the processor…to”.  Applicant points to the Office Action dated 23 July 2020 at page 10.  
	As assumed by Applicant at page 15, paragraph three, the intent was that the quotation marks to appear around the limitation “the processor…to”.  The inclusion of “as recited above with respect to” was in error.  The Examiner apologizes for said mistake and any inconvenience to Applicant as a result.
B.  Applicant correctly assumed the intention of the text, and argues that no ambiguity is found in the claims because one of ordinary skill in the art would understand how the limitations function.
	It is respectfully submitted that this is not persuasive, as is outlined in the above rejection under 35 USC 112,2nd.  

5.  Claim Rejections - 35 USC § 102 and 103
	The outstanding claim rejections under 35 USC § 102 and 103 over Jung et al. (2007/0118164) are withdrawn in view of the claim amendments submitted herein.  Specifically with respect to amended claim 21, the prior art does not teach or fairly suggest the steps of the physiological imagery system that includes modification to display characteristics that reflect various levels of injury and wherein the server computers are configured to receive all medications; a selection of organs; assign side effects; assign severity levels; provide an injury level score; and provide display that specifically includes application of the injury level score to a rule.  
	With respect to claim 24, newly recited, the prior art does not teach or fairly suggest steps that include the multi-factorial Boolean expressions for modification of display characteristics of the representations to reflect various levels of injury, as currently claimed.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631